FILED
                             NOT FOR PUBLICATION                            APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CECILIA HURTADO-                           No. 09-71245
CASTELLANOS,
                                                 Agency No. A074-820-053
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Maria Cecilia Hurtado-Castellanos, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen deportation proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Hurtado-Castellanos’s

motion to reopen as untimely because she filed the motion more than eight years

after the final order of removal, see 8 C.F.R. § 1003.2(c)(2), and she failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Iturribarria, 321 F.3d at 897.

      We lack jurisdiction to review Hurtado-Castellanos’s contention that the

BIA should have invoked its sua sponte authority to reopen her proceedings. See

Mejia-Hernandez v. Holder, No. 07-74277, 2011 WL 240357, at * 3-4 (9th Cir.

Jan. 27, 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       09-71245